Exhibit 10.16

 

SECOND AMENDMENT TO TIME BROKERAGE AGREEMENT

 

This Second Amendment to Time Brokerage Agreement, dated as of August 2, 2016,
is by and between Nexstar Broadcasting, Inc. (“Nexstar”) and Mission
Broadcasting, Inc. (“Mission”).

 

WHEREAS, SJL Communications, L.P. (“SJL”) and NV Acquisition Co. (“NV”) entered
into a Time Brokerage Agreement dated as of April 1, 1996 (the “TBA”) whereby
SJL agreed to purchase from NV, and NV agreed to sell to SJL, one hundred and
sixty-two (162) hours per week of broadcast time on television broadcast station
WFXP, Erie, Pennsylvania subject to the terms and conditions of the TBA;

 

WHEREAS, the TBA was amended on April 30, 1996, August 16, 1996, July 31, 1998,
and July 17, 2006 and all references herein to the TBA refer to the TBA as
amended by those amendments, as appropriate;

 

WHEREAS, SJL assigned its interest in and obligations under the TBA (the “Broker
Interest”) to SJL of California, L.P., which assigned the Broker Interest to SJL
of Pennsylvania, Inc., which further assigned the Broker Interest to Nexstar
Broadcasting of Erie, L.P., which assigned the Broker Interest to Nexstar
Broadcasting of Erie, L.L.C., which ultimately assigned the Broker Interest to
Nexstar;

 

WHEREAS, pursuant to a Purchase Agreement dated as of July 31, 1998 by and
between NV and Bastet Broadcasting, Inc. (“Bastet”), effective November 30,
1998, NV sold the assets of WFXP, including its interest in and obligations
under the TBA, to Bastet;

 

WHEREAS, pursuant to an Agreement and Plan of Merger, on September 30, 2002,
Bastet merged with and into Mission, with Mission as the surviving company;

 

WHEREAS, the Term of the TBA currently will expire on August 16, 2016 and the
parties desire to extend the TBA beyond such date; and

 

WHEREAS, Nexstar and Mission now desire to further amend the TBA on the terms
set forth herein;

 

NOW THEREFORE, for good and valuable consideration, the sufficiency of which the
parties hereby acknowledge, the parties hereto agree as follows:

 

1.Paragraph 1.2 of the TBA (“Term”) is hereby deleted in its entirety and
replaced with the following:  Term. “Unless earlier terminated in accordance
with the express provisions of this Agreement, this Agreement shall continue in
full force and effect until August 16, 2026.  In addition, Time Broker shall
have the option to further extend this Agreement until August 16, 2036 by
providing written notice to Licensee at any time prior to August 1, 2026.”

 

--------------------------------------------------------------------------------

2.The TBA, as so amended, is and shall continue to be, in full force and effect
and is hereby ratified and confirmed in all respects.

 

3.This Amendment may be executed in counterparts and by different parties hereto
in separate counterparts, each of which shall be deemed to be an original and
all of which taken together shall constitute one and the same agreement and
shall be binding upon all parties, their successors and assigns.

 

IN WITNESS WHEREOF, the parties have executed this Amendment to Time Brokerage
Agreement as of the date first written above.

 

 

NEXSTAR BROADCASTING, INC.

 

 

 

By: /s/ Elizabeth Ryder

  Elizabeth Ryder

  Senior Vice President & General Counsel

 

 

 

MISSION BROADCASTING, INC.

 

 

 

By: /s/ Dennis Thatcher

  Dennis Thatcher

  President

 

- 2 -